Citation Nr: 0926639	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-03 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
cervical spine disability, prior to November 28, 2007.  

2.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability, from November 28, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
November 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted service 
connection and assigned initial noncompensable ratings for 
low back pain with broad based disc bulge at L4-5, with a 
history of paresthesias in the left lower extremity, and mild 
degenerative changes of the cervical spine with disc bulge at 
C5-7.  Both grants of service connection were effective 
November 5, 2003.  

In June 2004, the Veteran expressed disagreement with the 
initial ratings assigned for these disabilities.  A statement 
of the case (SOC) regarding the claims for higher initial 
ratings for these disabilities was issued in November 2004.  
The Veteran filed a statement accepted as a substantive 
appeal (in lieu of a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2005.  In this statement, the 
Veteran indicated that she would like her case concerning her 
neck to be reconsidered.  Accordingly, the statement was 
accepted as a substantive appeal in regard to the claim for a 
higher initial rating for her service-connected cervical 
spine disability.  The Veteran has not submitted a 
substantive appeal (Form 9) regarding the claim for a higher 
initial rating for her service-connected lumbar spine 
disability, therefore, this issue is not in appellate status.  
38 C.F.R. § 20.200 (2008) (appeal consists of a timely filed 
notice of disagreement and, after issuance of a statement of 
the case, a substantive appeal).
 
During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Cleveland, Ohio 
RO, which certified the case for appellate review.

In a February 2008 rating decision, the Cleveland RO granted 
a higher rating of 10 percent for mild degenerative changes 
of the cervical spine with disc bulge at C5-7, effective 
November 28, 2007.  

In February 2009, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further development. After completing 
additional development, the RO in Huntington, West Virginia 
continued the denial of the claim (as reflected in a May 2009 
supplemental SOC (SSOC)), and returned this matter to the 
Board for further appellate consideration.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for a 
cervical spine disability, the Board has characterized this 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, while the RO has granted a 
higher rating of 10 percent for the service-connected 
cervical spine disability, effective November 28, 2007, 
inasmuch as higher ratings are available before and after 
this date, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the appeal as encompassing the two claims set 
forth on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 
38 (1993).  


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  Prior to and since November 28, 2007, the Veteran's 
service-connected cervical spine disability has been 
manifested by complaints of muscle spasms, with normal 
forward flexion; this disability has not been manifested by 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour, or incapacitating episodes 
of intervertebral disc syndrome (IVDS), and the weight of the 
medical evidence indicates that the Veteran does not have 
separately ratable neurological manifestations of her 
service-connected cervical spine disability.


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating, but no higher, for the Veteran's cervical spine 
disability, have been met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.71a, General Rating Formula for Diseases, and 
Injuries of the Spine and Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2009 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for her cervical spine disability, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The February 2009 VCAA letter specifically 
informed the Veteran to submit any evidence in her possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 in effect prior to May 
30, 2008).  The February 2009 letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
After issuance of the February 2009 letter, and opportunity 
for the Veteran to respond, the May 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the reports of 
January 2004 and November 2007 VA examinations.  Also of 
record and considered in connection with the appeal are 
various statements submitted by the Veteran and her 
representative, on her behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
notes that, in order for VA to process claims, individuals 
applying for VA benefits have a responsibility to cooperate 
with the agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that VA's 
duty to assist is not always a one-way street, and that, if a 
veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The February 2009 remand instructed that the Veteran should 
be afforded orthopedic and neurological VA examinations to 
evaluate her cervical spine disability.  The record reflects 
that she failed to report for VA examination in April 2009.  
An April 2009 letter from the RO advised the Veteran of the 
consequences of failure to report for VA examination pursuant 
to 38 C.F.R. § 3.655.  Subsequently, an April 2009 letter 
from the Cleveland VA Medical Center (VAMC) informed the 
Veteran that she was scheduled for VA examinations in April 
and May 2009.  The letter advised her that failure to appear 
for examination would result in her case being returned to 
the RO.  This letter was sent to the Veteran at her address 
of record and was not returned by the United States Postal 
Service.  

An April 2009 Report of Contact reflects that the Veteran 
failed to report for the April 2009 VA examination.  In her 
June 2009 Informal Hearing Presentation (IHP), the Veteran's 
representative indicated that the Veteran failed to attend 
her VA examinations, scheduled in April and May 2009, adding 
that the Veteran asserted she never received notification of 
these examinations.  The Veteran did, however, verify that 
her address was the same as that to which April 2009 notice 
of examinations was sent.  

Despite the allegation of nonreceipt, the Board points out 
that there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption 
of regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary."  Statements 
made by the veteran are not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Jones v. West, 12 Vet. App. 98 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).  The presumption of 
regularity in this case is not rebutted, because the only 
evidence that the Veteran did not receive notice of the 
scheduled examinations is her own statement.  The Veteran has 
not otherwise provided good cause for her failure to report.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  As this is an original 
compensation claim, the consequence of the Veteran's failure 
without good cause to report for the VA examinations is that 
her cervical spine disability must be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655(b).  

While VA has a duty to assist the veteran in development of 
her claim, the Veteran has a duty to cooperate with VA.  See 
Wood.  A claimant's duty to cooperate with VA's efforts to 
develop the claim includes reporting for a medical 
examination and submitting to the Secretary all medical 
evidence supporting her claim.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The Board concludes that VA has no 
remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice provided by the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

In the February 2004 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
the Veteran's cervical spine disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In February 
2008, the RO granted an increased rating of 10 percent, 
effective November 28, 2007.  

The Veteran's service-connected cervical spine disability has 
been rated as IVDS.   See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The rating schedule essentially provides that IVDS may 
be rated by one of three ways: (1) on the basis of the 
frequency of incapacitating episodes; (2) under the criteria 
of the General Rating Formula for Rating Disabilities of the 
Spine; or (3) by separately rating any orthopedic and 
neurological manifestations, whichever method results in the 
higher evaluation.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
Higher ratings are warranted for incapacitating episodes of 
longer durations.  For purposes of evaluation under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula 
for Rating IVDS Based on Incapacitating Episodes.   

Under the General Rating Formula, a 10 percent rating is 
assignable for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A rating of 20 percent is 
assignable for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is assignable for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assignable where 
there is unfavorable ankylosis of the entire cervical spine.  
A 100 percent rating is assignable for unfavorable ankylosis 
of the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v.  Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the evidence 
supports the conclusion that the Veteran's cervical spine 
disability warrants a 10 percent rating, but no higher, from 
the effective from the date of the grant of service 
connection, November 5, 2003.

Service treatment records reflect complaints regarding and 
treatment for neck pain.  An October 2002 MRI of the cervical 
spine revealed mild degenerative changes and a small disc 
bulge at C5-C6.  Alignment of the cervical spine was normal.  
The Veteran was afforded an EMG in April 2003, to evaluate 
complaints of right upper extremity paresthesias.  This EMG 
was normal, with no evidence of a right-sided cervical 
radiculopathy or other peripheral nerve entrapment.  Medical 
Board examination in January 2003 included a finding of C5-C6 
disc bulge.  June 2003 Medical Board proceedings reflect a 
diagnosis of right neck pain with paresthesias into the right 
arm and hand.  

The Veteran was afforded a VA examination in January 2004.  
She gave a history of an episode of bad back pain with 
associated spasms around September 2002.  She stated that 
these spasms went all the way up into her neck and carried on 
into her shoulder.  She described current periodic pain in 
the cervical spine.  On examination, posture and gait were 
normal.  Curvature and musculature of the cervical spine were 
also normal.  There was no atrophy of muscles in the neck, 
shoulders, or upper extremities.  Range of motion testing 
revealed flexion to approximately 45 degrees, extension to 
approximately 30 degrees, rotation to the right to 
approximately 65 degrees, and rotation to the left to 
approximately 60 degrees.  Deep tendon reflexes and sensorium 
were symmetrical.  Motor and sensory examinations were 
normal.  X-ray of the cervical spine was unremarkable.  The 
pertinent diagnosis was essentially normal physical 
examination and radiographic examination of the cervical 
spine.  

Records of VA treatment from April 2004 to November 2007 
include complaints regarding and treatment for the cervical 
spine.  In April 2004, the Veteran presented to urgent care 
with complaints of pain in the right neck and shoulder.  She 
complained of muscle spasms in the right side of her neck.  
She described her neck pain as radiating down her arm, with 
associated tingling, but no numbness.  The Veteran reported 
that she had experienced problems with her neck and lower 
back for years, and had been assessed with a rotator cuff 
injury in service.  On examination, there were no sensory 
changes and application of direct axial pressure over the 
spine did not produce radiating pain in both arms.  X-ray of 
the cervical spine was normal, and the radiologist's report 
indicated that normal range of motion was present.  An August 
2004 MRI of the cervical spine revealed reversal of the 
cervical lordosis and a small disc protrusion at C6-C7.  In 
October 2004, the Veteran presented with complaints regarding 
her right shoulder and right hand, noting that, with certain 
movements of her shoulder, she had feelings of numbness in 
her right hand.  Examination revealed normal range of motion 
of the cervical spine with no pain or discomfort.  The 
impression was multidirectional instability of the right 
shoulder, right shoulder impingement, and right hand weakness 
secondary to brachial plexopathy.  Physical examination 
during treatment in November 2004 revealed normal inspection 
of the neck with no motor or sensory deficits.  

During VA treatment in January 2005, the Veteran complained 
of right shoulder pain and right arm numbness and weakness, 
adding that she experienced numbness and shooting pains from 
her hand up to her shoulder and into her neck when lifting 
her shoulder any higher than 60 degrees of forward flexion.  
The physician noted that MRI of the cervical spine revealed a 
small disc herniation at C6-C7.  The impression was right 
shoulder pain with possible multi-directional instability of 
the right shoulder with secondary impingement.  The physician 
commented that it appeared unlikely that the amount of disc 
herniation that the Veteran had would be consistent with her 
right upper extremity numbness or weakness.  

In January 2007, the Veteran presented with complaints of 
neck pain following a motor vehicle accident the preceding 
day.  She reported that she was rear-ended while stopped at a 
traffic light, and described a whiplash type of neck injury, 
striking the back of her head on the headrest.  She described 
severe neck stiffness and pain, with an inability to turn her 
head left or right, and increased pain with looking down.  
She denied any upper or lower extremity weakness, numbness, 
or tingling.  Examination revealed palpable spasm in the 
trapezius and paraspinal muscles with decreased range of 
motion, approximately 25 percent of normal, in all 
directions.  X-ray of the cervical spine revealed no 
vertebral compression and no bony abnormality, and vertebral 
alignment was maintained.  The assessment was acute 
cervical/trapezius muscle strain.  A record of treatment nine 
days later notes that the Veteran had cervical/trapezius 
spasms.  Neurological examination was within normal limits, 
bilaterally.  

The Veteran was afforded another VA examination to evaluate 
her cervical spine disability in November 2007.  She 
described the onset of neck pain in 2001, adding that she had 
had aches, pain, soreness, tenderness, stiffness, and 
occasional muscle spasms.  The examiner noted that X-rays and 
MRIs revealed some underlying cervical disc disease.  The 
Veteran described occasional radicular pain with numbness and 
tingling in the right hand.  She added that she was able to 
ambulate normally.  Examination revealed full and complete 
range of motion of the cervical spine, with no increased 
symptomatology on repetitive use.  The examiner noted that 
there was no change in office examination, but noted that 
flare-ups occurred with repetitive use.  There was pain at 
the extremes of motion, with muscle tenderness and spasms, 
especially towards her right side.  Sensorimotor examination 
was normal.  The Veteran denied incapacitating episodes in 
the past year.  The diagnosis was cervical strain with 
cervical disc disease.  

During VA treatment in December 2007, the Veteran described 
chronic neck pain.  On examination, neck range of motion was 
normal in all planes, with no pain or stiffness elicited on 
examination.  Most recently, in April 2009, the Veteran 
presented with complaints of neck pain.  On examination, 
there was inconsistent tenderness to palpation of the 
cervical spine, with no spasm of paraspinal muscle movement.  
Range of motion was intact.  The assessment was 
musculoskeletal neck pain.  

In view of the foregoing, the Board finds that from the 
effective date of the grant of service connection, November 
5, 2003, the evidence supports the assignment of an initial 
10 percent rating.  In this regard, the Veteran has 
consistently described muscle spasms in regard to her 
cervical spine disability.  Specifically, during the January 
2004 VA examination, she described muscle spasms in her neck 
around September 2002.  In April 2004, she again complained 
of muscle spasms.  The Board notes that, as a lay person, the 
Veteran is competent to report symptoms that she experiences, 
such as muscle spasms. Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  Moreover, the medical evidence includes 
findings of palpable spasm in the paraspinal muscles in 
January 2007.  The Board acknowledges that this finding was 
made only one day after a motor vehicle accident; however, a 
record of treatment nine days later also reflects cervical 
spasms.  The November 2007 VA examination report also 
includes medical findings of muscle tenderness and spasms.  
While the most recent medical evidence, from April 2009, 
reflects no spasm of paraspinal muscle movement, there was, 
albeit inconsistent, tenderness to palpation of the cervical 
spine.  As such, an initial 10 percent rating for the entire 
appeal period is warranted.

Notwithstanding the foregoing, at no point since the 
effective date of the grant of service connection does the 
evidence reflect that the Veteran's cervical spine disability 
more nearly approximates, the criteria for a rating in excess 
of 10 percent under the General Rating Formula.  The medical 
evidence reflects that the Veteran's service-connected 
cervical spine disability has not been manifested by forward 
flexion of greater than 15 degrees but not greater than 30 
degrees.  In this regard, flexion was full to 45 degrees on 
VA examination in January 2004, range of motion was normal on 
X-ray in April 2004 and during treatment in October 2004.  
Further, range of motion was full and complete on VA 
examination in November 2007, was normal during treatment in 
December 2007, and was, most recently, intact during 
treatment in April 2009.  

The Board has considered the fact that the Veteran's cervical 
spine range of motion was decreased to 25 percent of normal 
in all directions during VA treatment in January 2007.  The 
Board is mindful that, where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  However, review of the 
record indicates that the limitation of motion described in 
January 2007 can be distinguished from the service-connected 
cervical spine disability, as such limitation of motion was 
clearly attributable to an intercurrent motor vehicle 
accident.  In this regard, the diagnosis itself was acute 
cervical/trapezius muscle strain.  Acute is defined as 
usually of rapid onset, brief, and not prolonged.  See 
STEDMAN'S MEDICAL DICTIONARY 22 (27th ed. 2000).  The 
conclusion that the decreased range of motion on the date 
following the motor vehicle accident is attributable to that 
accident and, as such, distinguishable from the service-
connected cervical spine disability, is bolstered by the 
medical findings of normal range of motion in November and 
December 2007 and April 2009.  Accordingly, a rating in 
excess of 10 percent based on limitation of motion of the 
cervical spine is not warranted.  

The Board has also considered the fact that the August 2004 
MRI of the cervical spine revealed a reversal of the cervical 
lordosis; however, there is simply no medical evidence that 
such reversed lordosis was the result of muscle spasm or 
guarding attributable to the Veteran's service-connected 
cervical spine disability, as required for a 20 percent 
rating pursuant to the General Rating Formula.  While, in the 
February 2009 remand, the Board specifically asked that the 
examiner opine as to whether the Veteran's cervical spine 
disability is manifested by muscle spasm or guarding severe 
enough to result in abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as 
discussed above, given her failure to report for that 
examination, her claim must be evaluated on the evidence of 
record.  Moreover, the Board points out that subsequent X-ray 
of the cervical spine in January 2007 revealed normal 
vertebral alignment.  Accordingly, the Board finds that the 
criteria for an initial rating in excess of 10 percent are 
not met.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  

In reaching the above-noted conclusion, the Board has, 
consistent with DeLuca,  considered the Veteran's functional 
loss due pain and other factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45; however, the pertinent medical evidence 
reflects that the assigned 10 percent rating properly 
compensates the Veteran for the extent of any such loss.  In 
this regard, despite the report of flare-ups on repetitive 
use, on VA examination in November 2007, the Veteran had full 
and complete range of motion of the cervical spine, with no 
increased symptomatology on repetitive use.  Moreover, pain 
was only noted at the extremes of motion.  There is simply no 
medical evidence that the Veteran's pain or flare-ups are so 
disabling as to effectively result in flexion greater than 15 
degrees but not greater than 30 degrees, or, combined range 
of motion not greater than 170 degrees, as required for 
assignment of the next higher rating under the General Rating 
Formula.  [The Board notes, parenthetically, that the 
criteria under the General Rating Formula are to be applied 
with or without symptoms of pain (whether or not it 
radiates), aching or stiffness in the area of the spine 
involved.  See 38 C.F.R. § 4.71a.].  

The Board also has considered that, under Note (1) of the 
General Rating Formula, VA must consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the Veteran's service-connected 
cervical spine disability.  In this case, however, the weight 
of the competent medical evidence does not support a finding 
that the Veteran has any separately ratable neurological 
manifestations of her cervical spine disability.  In this 
regard, while the June 2003 Medical Board proceedings 
included a diagnosis of neck pain with paresthesias into the 
right arm and hand, an EMG performed only two months earlier 
was normal, with no evidence of a right-sided cervical 
radiculopathy or other peripheral nerve entrapment.  
Moreover, motor and sensory examinations were normal on VA 
examination in January 2004.  Although the Veteran described 
pain radiating down her arm in April 2004, there were no 
sensory changes, and direct axial pressure over the spine did 
not produce radiating pain in the arms.  In October 2004, the 
Veteran's right hand weakness was attributed to brachial 
plexoplathy, and there were no motor or sensory deficits 
during VA treatment the following month.  Significantly, the 
physician who treated the Veteran in January 2005 reviewed 
her MRI of the cervical spine and commented that it appeared 
unlikely that the amount of disc herniation that the Veteran 
had would be consistent with her right upper extremity 
numbness or weakness.   

The conclusion that the Veteran does not have separately 
compensable neurological manifestations of her service-
connected cervical spine disability is further bolstered by 
the normal neurological examination in January 2007.  
Finally, despite her report of occasional radicular pain with 
numbness and tingling in the right hand in November 2007, 
sensorimotor examination was normal.  

In light of the foregoing, the Board finds that the weight of 
the competent medical evidence indicates that the Veteran 
does not have separately compensable neurological 
manifestations of her service-connected cervical spine 
disability.  As such, combining the ratings for separate 
orthopedic and neurological manifestations would not result 
in a rating greater than 10 percent.

Further, there is no medical evidence that the Veteran's 
cervical spine disability would warrant a rating in excess of 
10 percent on the basis of incapacitating episodes.  In this 
regard, there is no medical evidence of any bed rest 
prescribed by a physician since the effective date of the 
grant of service connection, let alone for a total period of 
at least two weeks in a 12-month period, as required for a 
higher rating under the Formula for Rating IVDS Based on 
Incapacitating Episodes.  Rather, during the November 2007 VA 
examination, the Veteran herself denied incapacitating 
episodes in the past year.    

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of an initial rating in 
excess of 10 percent under the applicable rating criteria.  

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the Veteran's 
service-connected cervical spine disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extra-schedular 
basis. See 38 C.F.R. § 3.321(b) (cited and considered in the 
November 2004 SOC).

In this regard, the Board notes that this disability has not 
been objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  In 
this regard, during the November 2007 VA examination, the 
Veteran reported that she could do her normal job.  Moreover, 
during a January 2008 VA examination to evaluate a claim for 
service connection for posttraumatic stress disorder (PTSD), 
the Veteran reported that she had been working since 
discharge from the military, and she denied having any 
difficulty finding work or maintaining a position.  There 
also is no evidence indicating that the Veteran's cervical 
spine disability has necessitated any, let alone frequent, 
periods of hospitalization since the effective date of the 
grant of service connection, or has otherwise rendered 
inadequate the regular schedular standards. In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While 
the Board has resolved reasonable doubt in the Veteran's 
favor in assigning an initial 10 percent rating for the 
cervical spine disability, effective November 5, 2003, the 
Board also finds that the preponderance of the evidence is 
against assignment of any higher rating. Id.


ORDER

An initial rating of 10 percent for a cervical spine 
disability is granted from November 5, 2003, subject to the 
legal authority governing the payment of compensation 
benefits.

A rating in excess of 10 percent for a cervical spine 
disability is denied.    



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


